DETAILED ACTION
This Office Action is in response to Amendment filed on October 05, 2021. 
In the instant amendment, claim 1 is currently amended; claim 1 is the only independent claim; claim 3 is previously presented; claims 4-10 and 13 are original; claim 2 is cancelled; claims 14-20 are withdrawn.
Claims 1, 3-10 and 13 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 05, 2021 has been entered. Claim 1 is currently amended; claim 1 is the only independent claim; claim 3 is previously presented; claims 4-10 and 13 are original; claim 2 is cancelled; claims 14-20 are withdrawn. Applicant’s amendments and arguments to claims are persuasive to overcome claim objection and 102 claim rejection as set forth in the most recent office action mailed 07/08/2021. However, Applicant’s amendments and arguments to claims are NOT persuasive to overcome 103 rejections as set forth in the most recent office action mailed 07/08/2021.  

Response to Argument
On page 2 of remarks of 10/05/2021, applicant states that stem 32 is demonstrably not a membrane seal as it includes axial opening 29 (thus including a gap). Examiner disagrees because Harris teaches top seal or stem 32 corresponds to “elastomeric top membrane” (col.4, lines 53-55: cylindrical shaped septum 32 constructed of a resilient or elastic material i.e. rubber; cylindrical shaped septum corresponds to “membrane” or (cylindrical partition/layer); hence, top seal 32 corresponds to “elastomeric top membrane”). The axial opening 29 corresponds to “a chamber”, wherein the chamber 29 is positioned between a top seal 32 and a bottom seal 33 (col.4, lines 52-65: passageway 29 corresponds to “a chamber”, septum 32 corresponds to “top seal”, and stem 33 lies across, seals off, blocks, or closes the axial opening 29 so that valve is closed, hence, stem 33 corresponds to “bottom seal”). Chamber 29 and stem 32 are two separated components or parts. Hence, stating “stem 32 includes a gap 29” is clearly incorrect. 
Applicant argues that Harris fails to disclose claim 1’s limitation of “an elastomeric bottom membrane seal”. Examiner agrees. 
However, Harris teaches a concept of: a chamber 29 is positioned between a top seal 32 and a bottom seal 33 (col.4, lines 52-65: passageway 29 corresponds to “a chamber”, septum 32 corresponds to “top seal”, and stem 33 lies across, seals off, blocks, or closes the axial opening 29 so that valve is closed, hence, stem 33 corresponds to “bottom seal”).
Harris further teaches top seal 32 corresponds to “elastomeric top membrane” (col.4, lines 53-55: cylindrical shaped septum 32 constructed of a resilient or elastic material i.e. rubber; cylindrical shaped septum corresponds to “membrane” or (cylindrical partition/layer); hence, top seal 32 corresponds to “elastomeric top membrane”).
Since Fullermann teaches that syringe seal 103 is not necessarily leakproof in the absence of a needle, as indicated in FIG. 1A (col.4, lines 56-58 does not state that syringe seal 103 cannot or never be leakproof or sealed in the absence of a needle); and since Fullermann does not states that both syringe seal 103 and “bottom seal” duckbill seal 105 cannot or never be modified to be elastomeric top membrane seal and elastomeric bottom membrane seal; and since Harris further teaches top seal 32 corresponds to “elastomeric top membrane” (col.4, lines 53-55: cylindrical shaped septum 32 constructed of a resilient or elastic material i.e. rubber; cylindrical shaped septum corresponds to “membrane” or (cylindrical partition/layer); hence, top seal 32 corresponds to “elastomeric top membrane”); and even though Harris does not explicitly teach bottom seal 33 corresponds to “elastomeric bottom membrane”, Harris teaches bottom seal 33 is a membrane (col.6, lines 41-51: material of stem 33 can be solid or of laminar construction, and can be provided with a protective film; hence “membrane”); Harris also does not state that bottom membrane cannot or never be made of elastomeric, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify both elastomeric top seal and elastomeric bottom seal of Fullermann (as described in fig.1A above) with concept teachings of elastomeric membrane 32 of Harris to have both elastomeric top seal and elastomeric bottom seal of Fullermann to be membranes and be sealed such that wherein the elastomeric top membrane seal and elastomeric bottom membrane seal substantially isolate the at least one chamber from an outside environment. This is important because contents of body of injection port of Fullermann remain protected from exposure to the atmosphere. Having both elastomeric top membrane seal and elastomeric bottom membrane seal of Fullermann to be sealed off will benefit Fullermann because in case of either elastomeric top membrane seal and elastomeric bottom membrane seal fails or malfunction, contents of body of injection port of Fullermann remain protected from exposure to the atmosphere, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. in case of either elastomeric top membrane seal and elastomeric bottom membrane seal fails or malfunction, contents of body of injection port of Fullermann remain protected from exposure to the atmosphere) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

elastomeric top membrane seal and an elastomeric bottom membrane seal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fullemann – US 4954149 and further in view of Harris – US 3757981.

As to claim 1, Fullemann teaches a septum 100 (figs.1A-1B) comprising: a body 103, 105 formed of resilient, elastomeric material (col.1, lines 28-30: flexible material corresponds to “resilient” material; seals 103 and 105 in septum 100 as in col.4, lines 44-45; col.5, lines 35-37: syringe seal 103 and duckbill seal 105 are of molded rubber; thus “a body formed of resilient, elastomeric material”), the body 103, 105 having a top surface, a bottom surface, and at least one side extending between the top surface and the bottom surface, the body including a central axis; and at least one internal chamber within the body, the central axis extending through the chamber (see described fig.1A below).

    PNG
    media_image1.png
    458
    727
    media_image1.png
    Greyscale


Fullemann further teaches the chamber including an elastomeric top seal between the at least one chamber and the top surface (see described fig.1A above), and an elastomeric bottom seal between the at least one chamber and the bottom surface (see described fig.1A above). The “top seal” syringe seal 103 and “bottom seal” duckbill seal 105 of Fullerman are molded from rubber (or elastomeric) as seen in col.6, lines 56-61. Hence, Fullemann teaches an elastomeric top seal between the at least one chamber and the top surface, and an elastomeric bottom seal between the at least one chamber and the bottom surface.
Fullemann does not explicitly teach wherein the elastomeric top seal membrane and elastomeric bottom seal membrane substantially isolate the at least one chamber from an outside environment.
Harris teaches a concept of: a chamber 29 is positioned between a top seal 32 and a bottom seal 33 (col.4, lines 52-65: passageway 29 corresponds to “a chamber”, septum 32 corresponds to “top seal”, and stem 33 lies across, seals off, blocks, or closes the axial opening 29 so that valve is closed, hence, stem 33 corresponds to “bottom seal”).
Harris further teaches top seal 32 corresponds to “elastomeric top membrane” (col.4, lines 53-55: cylindrical shaped septum 32 constructed of a resilient or elastic material i.e. rubber; cylindrical shaped septum corresponds to “membrane” or (cylindrical partition/layer); hence, top seal 32 corresponds to “elastomeric top membrane”).
Since Fullermann teaches that syringe seal 103 is not necessarily leakproof in the absence of a needle, as indicated in FIG. 1A (col.4, lines 56-58 does not state that syringe seal 103 cannot or never be leakproof or sealed in the absence of a needle); and since Fullermann does not states that both syringe seal 103 and “bottom seal” duckbill seal 105 cannot or never be modified to be elastomeric top membrane seal and elastomeric bottom membrane seal; and since Harris further teaches top seal 32 corresponds to “elastomeric top membrane” (col.4, lines 53-55: cylindrical shaped septum 32 constructed of a resilient or elastic material i.e. rubber; cylindrical shaped septum corresponds to “membrane” or (cylindrical partition/layer); hence, top seal 32 corresponds to “elastomeric top membrane”); and even though Harris does not explicitly teach bottom seal 33 corresponds to “elastomeric bottom membrane”, Harris teaches bottom seal 33 is a membrane (col.6, lines 41-51: material of stem 33 can be solid or of laminar construction, and can be provided with a protective film; hence “membrane”); Harris also does not state that bottom membrane cannot or never be made of elastomeric, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify both elastomeric top seal and elastomeric bottom seal of Fullermann (as described in fig.1A above) with concept teachings of elastomeric membrane 32 of Harris to have both elastomeric top seal and elastomeric bottom seal of Fullermann to be membranes and be sealed such that wherein the elastomeric top membrane seal and elastomeric bottom membrane seal substantially isolate the at least one chamber from an outside environment. This is important elastomeric top membrane seal and elastomeric bottom membrane seal of Fullermann to be sealed off will benefit Fullermann because in case of either elastomeric top membrane seal and elastomeric bottom membrane seal fails or malfunction, contents of body of injection port of Fullermann remain protected from exposure to the atmosphere, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. in case of either elastomeric top membrane seal and elastomeric bottom membrane seal fails or malfunction, contents of body of injection port of Fullermann remain protected from exposure to the atmosphere) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As to claim 5, modified Fullemann teaches all limitations of claim 1, Fullemann further teaches wherein the body includes a first portion 103 (see described fig.4; seal 103 also corresponds to “a first portion”) and a second portion 105 (see described fig.5; seal 105 also corresponds to “a second portion”) the second portion including a recess sized and shaped to receive at least a portion of the first portion (see described fig.4-5 below and fig.1A).

    PNG
    media_image2.png
    265
    657
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    635
    758
    media_image3.png
    Greyscale

As to claim 6, modified Fullemann teaches all limitations of claims 1 and 5, Fullemann further teaches wherein the first portion is cylindrically-shaped and wherein the recess is sized and shaped to receive at least a portion of the cylindrically-shaped first portion (see described fig.4-5 above; seals 103 and 105 in septum 100 as in col.4, lines 44-45; col.3, lines 48-49: cylindrical end seals against a syringe needle during injection; thus “wherein the first portion is cylindrically-shaped and wherein the recess is sized and shaped to receive at least a portion of the cylindrically-shaped first portion”).

As to claim 7, modified Fullemann teaches all limitations of claims 1 and 5-6, Fullemann further teaches wherein the first portion and the recess engage via a tongue-and-groove fit (col.6, lines 2-3 and fig.4-5: annular groove 505 includes a lateral groove 511 of seal 105 which mates with rib/tongue 407 of syringe seal 103; thus “wherein the first portion and the recess engage via a tongue-and-groove fit”).

As to claim 8, modified Fullemann teaches all limitations of claims 1 and 5, Fullemann further teaches wherein the chamber is formed between the first portion and the second portion (fig.1A as described above and fig.4-5: the internal chamber is formed between the first portion and the second portion).

As to claim 10, modified Fullemann teaches all limitations of claim 1, Fullemann further teaches an upper cavity formed in the top surface (see described fig.1A above).

As to claim 3, modified Fullemann teaches all limitations of claims 1-2, modified Fullemann does not explicitly teach wherein the top seal has a thickness between about 0.1 mm and about 2 mm, and wherein the bottom seal has a thickness between about 0.1 mm and about 2 mm.
Since Fullemann teaches upper seal and lower seal with a thickness, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify thickness of upper seal and lower seal of modified Fullemann to include top seal has any desired thickness i.e. between about 0.1 mm and about 2 mm, and wherein the bottom seal has any desired thickness i.e. between about 0.1 mm and about 2 mm, while still ensure reliability of sealing and does not require higher syringe force, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (thickness of upper seal and lower seal) involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, one having ordinary skill in the art is motivated to modify thickness of upper seal and lower seal of modified Fullemann to include wherein the top seal has any desired thickness i.e. between about 0.1 mm and about 2 mm, and wherein the bottom seal has any desired thickness i.e. between about 0.1 mm and about 2 mm, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to still ensure reliability of sealing and does not require higher syringe force) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 4, modified Fullemann teaches all limitations of claim 1, modified Fullemann does not explicitly teach wherein the chamber has a diameter between about 0.06 mm and 13 mm.
Since Fullemann teaches the chamber has a diameter, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify diameter of the chamber of modified Fullemann to include wherein the chamber has any desired diameter i.e. between about 0.06 mm and 13 mm, while still ensure space/dimension/room within the chamber is larger than circumference of given syringe needle to permit the given syringe with predetermined size to pass through easily, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (diameter of internal chamber) involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, one having ordinary skill in the art is  Fullemann to include wherein the chamber has any desired diameter i.e. between about 0.06 mm and 13 mm, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to ensure space/dimension/room within the chamber is larger than circumference of given syringe needle to permit the given syringe with predetermined size to pass through easily) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 9, modified Fullemann teaches all limitations of claims 1 and 5, while modified Fullemann teaches wherein the first and second portion are formed of elastomeric material, it does not explicitly teach wherein the first portion is formed of a first elastomeric material, wherein the second portion is formed of a second elastomeric material, and wherein the first elastomeric material and second elastomeric material have different mechanical properties.
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second portion of modified Fullemann to include wherein the first portion is formed of a first elastomeric material, wherein the second portion is formed of a second elastomeric material, and wherein the first elastomeric material and second elastomeric material have different mechanical properties (i.e. stretch and softness properties). For example, first/top portion has higher stretch and softness properties compared to second/bottom portion since the first/top portion exposed to outside environment. This will insure maximum protection against contraction and expansion while still allow syringe or needle to be passedthrough or pierce through, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. For example, first/top portion has higher stretch and softness properties compared to second/bottom portion since the first/top portion exposed to outside environment. This will KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 13, modified Fullemann teaches all limitations of claim 1, it does not explicitly teach wherein the septum is pre-pierced along the central axis.
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second portion of modified Fullemann to include wherein the septum is pre-pierced along the central axis. This is important to accommodate needle/syringe misalignment so that needle/syringe is passedthrough along the central axis, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to accommodate needle/syringe misalignment so that needle/syringe is passedthrough along the central axis) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861